            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AARON A. WILLIAMS, JR.,                         No. 3:18-CV-01150

           Plaintiff.                           (Judge Brann)

     v.                                         (Magistrate Judge Arbuckle)

PA DEPT OF CORRECTIONS, et al,

          Defendants.

                                  ORDER

                              MARCH 29, 2019

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Magistrate Judge William I. Arbuckle’s Report and Recommendation

          (Doc. 29) is ADOPTED in part and REJECTED in part;

    2.    Moving Defendants’ motion to dismiss (Doc. 18) is GRANTED in

          part. Williams’ claims alleging medical negligence and violations of

          the Pennsylvania constitution are DISMISSED WITH PREJUDICE.

          Williams’ Eighth Amendment claim against CCS is DISMISSED

          WITHOUT PREJUDICE, as is any claim against Moving Defendants

          for medical treatment on or after October 17, 2016;

    3.    The motion is DENIED in all other respects; and
4.   The matter is remanded back to Magistrate Judge William I. Arbuckle

     for further proceedings.



                                    BY THE COURT:


                                    s/ Matthew W. Brann
                                    Matthew W. Brann
                                    United States District Judge




                                2
